            CASE 0:21-cv-00543-MJD-TNL Doc. 19 Filed 03/08/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

EAGLE LAKE FARMS PARTNERSHIP,                  )
individually and on behalf of all others       )
similarly situated,                            )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )   Case No. 0:21-cv-00543 (MJD/TNL)
                                               )
BAYER CROPSCIENCE LP, BAYER                    )
CROPSCIENCE INC., et al.                       )
                                               )
               Defendants.                     )
                                               )

                    BAYER CROPSCIENCE DEFENDANTS’
             MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

       COME NOW Defendants Bayer CropScience Inc. and Bayer CropScience LP

(collectively the “Bayer CropScience Defendants”), and for their Motion to Transfer

Venue Under 28 U.S.C. § 1404(a), state:

       1.       The Bayer CropScience Defendants move to transfer the above-captioned

case to the United States District Court for the Eastern District of Missouri, Eastern

Division (“Eastern District of Missouri”), pursuant to 28 U.S.C. § 1404(a).

       2.       The Plaintiff’s antitrust claims are governed by a Technology/Stewardship

Agreement (“TSA”) that granted it a limited license to use seed containing patented seed

technology of Bayer CropScience LP and/or its affiliates.

       3.       The TSA requires “all claims and disputes arising out of or connected in

any way with this agreement and/or the use of the seed or the Monsanto Technologies” to

be brought in the Eastern District of Missouri.
            CASE 0:21-cv-00543-MJD-TNL Doc. 19 Filed 03/08/21 Page 2 of 3




       4.       “The ‘enforcement of valid forum-selection clauses, bargained for by the

parties, protects their legitimate expectations and furthers vital interests of the justice

system.’” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49,

62-63 (2013) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (Kennedy, J.,

concurring)).

       5.       Thus, the United States Supreme Court has held that “a proper application

of § 1404(a) requires that a forum-selection clause be given controlling weight in all but

the most exceptional cases.” Atl. Marine, 571 U.S. at 59-60 (finternal quotations

omitted).

       6.       The forum-selection clause here is entitled to controlling weight, and

transfer to the Eastern District of Missouri is proper pursuant to 28 U.S.C. § 1404(a).

       7.       None of the Non-Bayer CropScience Defendant oppose transfer, and the

interest of judicial efficiency weighs strongly in favor of transferring the case in its

entirety.

       8.       The Bayer CropScience Defendants incorporate herein by reference their

Memorandum in Support of their Motion to Transfer for Improper Venue Pursuant to 28

U.S.C. § 1404(a), filed contemporaneously herewith.

       WHEREFORE, for the foregoing reasons, the Bayer CropScience Defendants

respectfully request that the Court enter an order transferring the case, in its entirety, to

the United States District Court for the Eastern District of Missouri, Eastern Division.




                                              -2-
       CASE 0:21-cv-00543-MJD-TNL Doc. 19 Filed 03/08/21 Page 3 of 3




                                         Respectfully submitted,

DATED: March 8, 2021                     FABYANSKE, WESTRA, HART &
                                         THOMSON, P.A.


                                  By:    /s/ Richard G. Jensen
                                         Richard G. Jensen (#18990X)
                                         rjensen@fwhtlaw.com
                                         333 S. Seventh Street, Suite 2600
                                         Minneapolis, MN 55402
                                         (612) 359-7600

                                         ATTORNEYS FOR BAYER
                                         CROPSCIENCE LP AND
                                         BAYER CROPSCIENCE INC.




                                   -3-
